IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2008

                                       No. 07-30271                   Charles R. Fulbruge III
                                                                              Clerk

LAMAR M RICHARDSON, JR

                                                  Plaintiff - Appellant
v.

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-1745


Before REAVLEY, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Attorney Lamar Richardson purchased a flood insurance policy through
American Bankers Insurance Company of Florida. After Hurricane Katrina
damaged Richardson’s property, he filed a claim under his flood insurance policy
and an adjuster determined that he was owed $16,125.50. Richardson believed
he was owed more and told American, but he never submitted a formal Proof of
Loss (POL). After he was denied additional payments, Richardson, proceeding
pro se, sued American and David Paulison, acting director of the Federal


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-30271

Emergency Management Agency (FEMA).1 Richardson and American cross-
motioned for summary judgment. The district court granted summary judgment
to American, holding that because Richardson did not submit a sworn POL
within one year of the date of his loss, the suit was precluded as a matter of law.
Richardson appeals. We affirm.
       1.     Richardson owns property in Mandeville, LA, which has been
              insured at all relevant times by American through a Standard Flood
              Insurance Policy. In August 2005, Katrina flooded his property and
              covered the ground with debris. Richardson subsequently filed a
              claim under his policy. American’s adjuster determined that he was
              owed $16,125.50 and American paid that sum to Richardson in
              December 2005.
                      Richardson disagreed with American’s interpretation of the
              policy and sought additional benefits. He obtained invoices and
              estimates, which he provided to defendant’s adjuster and requested
              in writing that he be paid an additional $12,900.00. But he never
              submitted a sworn POL for the additional sums. American denied
              any additional payment on February 28, 2006.
                      On April 3, 2006, Richardson filed the instant suit, seeking
              the additional $12,900.          The following month, Richardson and
              American’s attorney had a phone conversation in which Richardson
              claims he was told that “proof of loss was not and would not be an
              issue in this lawsuit.” American’s counsel denies that he made this
              statement. On July 10, 2006 American’s attorney wrote Richardson
              to discuss voluntary dismissal of state claims against American and


       1
         By consent of the parties, and on motion of the plaintiff, the district court dismissed
defendant David Paulison because FEMA was not a proper party defendant pursuant to 44
C.F.R. § 62.23.

                                               2
                          No. 07-30271

     said that American “has no problem with you seeking additional
     [policy] benefits and exercising your right to bring a lawsuit seeking
     such benefits.” Richardson interprets this letter as confirming the
     earlier conversation by implying that POL would not be an issue.
     Richardson could read this statement as affirming prior
     conversations where he and defense counsel talked about the merits
     of his claim, but it provides no independent support for his
     argument that defense counsel said POL would not be raised as a
     defense. The phrase “proof of loss” or “POL” does not appear once
     in the letter. And the subject matter of the letter is Richardson’s
     voluntary dismissal of extra-contractual claims, which is distinct
     from a discussion about his claims under the policy.
           On January 12, 2007, more than one year after Richardson’s
     house was flooded, American moved for summary judgment based
     solely on the grounds that Richardson did not support his current
     claim for additional benefits with a sworn POL. The district court
     granted American’s motion for summary judgment.
2.   We review the district court’s grant of summary judgment de novo.
     Texas Indus., Inc. v. Factory Mut. Ins. Co., 486 F.3d 844, 846 (5th
     Cir. 2007). Summary judgment is appropriate if the record shows
     “that there is no genuine issue as to any material fact and that the
     movant is entitled to a judgment as a matter of law.” FED. R. CIV.
     P. 56(c).
3.   Richardson’s claim involves the National Flood Insurance Program
     (NFIP), which Congress created to provide insurance coverage at or
     below actuarial rates. Gowland v. Aetna, 143 F.3d 951, 953 (5th Cir.
     1998). FEMA operates the program, and it is supported by the
     federal treasury. Id. Flood insurance policies can be issued directly

                                3
                          No. 07-30271

     by FEMA or through private insurers known as “Write Your Own”
     (WYO) companies. Id. American issued the policy to Richardson as
     a WYO company. By statute, WYO companies are fiscal agents of
     the United States. 42 U.S.C. § 4071(a)(1).
           FEMA fixes the terms and conditions of all federal flood
     insurance policies, including the policy issued to Richardson.
     Policies must be issued in the form of a Standard Flood Insurance
     Policy (SFIP) and no provision of the policy can be altered, varied,
     or waived without the express written consent of the Federal
     Insurance Administrator. 44 C.F.R. § 61, app. A(2), art. VII.D. A
     NFIP participant cannot file a lawsuit seeking further federal
     benefits under the SFIP unless the participant can show prior
     compliance with all policy requirements. 44 C.F.R. § 61, app. (A)(1),
     art. VII.R. The particular condition precedent American asserts
     Richardson did not satisfy is the requirement to submit a sworn
     proof of loss. See 44 C.F.R. § 61, app. A(2), art. VII.J.
           After Hurricane Katrina struck the Gulf Coast, the Acting
     Federal Insurance Administrator issued a waiver to create a system
     for expedited payment of claims and, for contested claims, waived
     the 60-day deadline for a proof of loss and instead imposed a one-
     year deadline.
4.   Richardson argues that the district court erred in applying a strict
     proof of loss requirement in a case in which he submitted a claim for
     losses under his policy, the insurer paid the claim, and the only
     issue in dispute is the amount of payment. Essentially, Richardson
     believes that he could bring suit without ever submitting a sworn
     proof of loss for the additional sums he claims he is owed under the
     policy.

                                 4
                           No. 07-30271

           Richardson’s position is contrary to federal statutory law, the
     Administrator’s Waiver, and our precedent. Pursuant to the waiver,
     after Katrina, insureds with SFIP coverage could receive payment
     for losses based on an adjuster’s report without submitting a sworn
     POL within the normal 60-day statutory period.              But if the
     policyholder disagreed with the insurer’s calculation of the amount
     owed, the policyholder had to submit to the insurer a sworn POL
     within one year of the date of loss.
           This is a strict requirement. The regulations say that a NFIP
     participant cannot file a lawsuit seeking further federal benefits
     under the SFIP unless the participant can show prior compliance
     with all of the policy’s requirements, including the POL
     requirement. 44 C.F.R. § 61, app. (A)(1), arts. VII.J, VII.R. In
     Gowland, we explained that the POL requirement—contained in a
     provision of an insurance policy issued pursuant to a federal
     program—must be “strictly construed and enforced.” 143 F.3d at
     954. In a recent case, the Eleventh Circuit responded to a similar
     claim by an insured who failed to submit a POL within the one-year
     period mandated by a waiver (substantively identical to the one
     here) issued after Hurricane Ivan. Shuford v. Fidelity Nat’l Prop.
     & Cas. Ins. Co., 508 F.3d 1337 (11th Cir. 2007). The Eleventh
     Circuit described the “rejection of a timely proof of loss [under the
     waiver as] a condition precedent for the filing of a lawsuit . . . .” Id.
     at 1342. Richardson was required to submit a sworn POL within
     one year of the date of his loss.
5.   Richardson also says that we should deem his submissions to
     American to be legally sufficient substitutes for a sworn POL under
     theories of substantial compliance or repudiation. His theory of

                                  5
                          No. 07-30271

     substantial compliance is contrary to binding precedent in this
     circuit. In Gowland, we said that because “the provisions of an
     insurance policy issued pursuant to a federal program must be
     strictly construed and enforced, . . . an insured’s failure to provide
     a complete, sworn proof of loss statement, as required by the flood
     insurance policy, relieves the federal insurer’s obligation to pay
     what otherwise might be a valid claim.” 143 F.3d at 954.
           Richardson also claims that he should be excused from
     submitting a sworn POL because American repudiated the flood
     insurance policy when it denied him coverage for the amount he
     claimed for debris removal.      He cites Studio Frames, Ltd. v.
     Standard Fire Ins. Co., 369 F.3d 376, 380–83 (4th Cir. 2004), where
     the WYO carrier repudiated the entire policy because the would-be
     insured did not own the building that it tried to insure and the
     insurer refunded the premiums paid. Studio Frames in inapposite.
     In our case, American merely denied coverage for Richardson’s
     claim but did not repudiate the policy, and the Supreme Court long
     ago held that denial of a claim for benefits under an insurance policy
     does not constitute a repudiation. New York Life Ins. Co. v. Viglas,
     297 U.S. 672, 56 S. Ct. 615 (1936).
6.   Finally, Richardson contends that American waived or should be
     equitably estopped from raising POL as a defense because its
     attorney told Richardson that POL would not be raised as a defense
     in the lawsuit. Richardson says this is important because when the
     representation was made he still had time to file a sworn POL.
           Even assuming that the representations were made, waiver
     would still be inappropriate. In Gowland, we held that a WYO
     company could not waive the POL requirement because “the federal

                                 6
                            No. 07-30271

       regulations provide that no provision of the policy may be altered,
       varied, or waived without the express written consent of the Federal
       Insurance Administrator.” 143 F.3d at 954 (citing 44 C.F.R. §
       61.13(d)). Here, there is no such waiver from the Administrator. In
       fact, the waiver provided after Katrina specifically reaffirms the
       POL requirement if an insured disagrees with the insurer’s
       adjustment.
             Richardson says that because of its attorney’s promises,
       American should be equitably estopped from asserting the POL
       defense. The Supreme Court has not announced a per se rule that
       equitable estoppel is never available against the government, but it
       has held in denying an equitable estoppel claim that “this Court has
       never upheld an assertion of estoppel against the Government by a
       claimant seeking public funds.” Office of Pers. Mgmt. v. Richmond,
       496 U.S. 414, 434, 110 S. Ct. 2465, 2476 (1990). And in Wright v.
       Allstate Ins. Co., we held that “as in Gowland, . . . the doctrine of
       equitable estoppel” is unavailable in a claim by an insured against
       a WYO carrier asserting a POL defense. 415 F.3d 384, 387 (5th Cir.
       2005). Other courts have denied equitable estoppel claims against
       WYO carriers. See, e.g., Shuford, 508 F.3d at 1342–43. Equitable
       estoppel is not appropriate in this case. Assuming the attorney
       acted as Richardson claims, Richardson perhaps has a claim
       independent from this lawsuit, but there is no claim here.


AFFIRMED




                                  7